Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
Claims 1-22 are pending in the application. 
The rejection over Hannig in view of Shaw is maintained. 
The rejection over Barone in view of Bruchertseifer and Shaw has been withdrawn in favor of the rejection over Barone in view of Bruchertseifer and Peterson et al. (US 2,917,476).   
New grounds of rejections are made in view of newly discovered references to Crawford et al. (US 2014/0141233), Peterson et al. (US 2013/0296449), and Peterson et al. (US 2,917,476). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
As to claim 1, it is not clear whether an organophosphate is a plasticizing agent of the expandable graphite layer.  Does Applicant want to convey the at least one plasticizing agent comprising an organophosphate-based glycol? 
As to claim 11, the limitation of an at least one plasticizer was already recited in parent claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0006579 to Hannig et al. (hereinafter “Hannig”) in view of WO2014/187496 to Shaw et al. (hereinafter “Shaw”). 
Hannig discloses a flexible polyurethane molded foam for use as a seat cushion in vehicles, comprising a flexible foam body having a surface region and an interior region, and a flame-retardant layer provided on the flexible foam body wherein the proportion of the flame-retardant agent in the surface region is higher than that in the interior region of the flexible foam body (abstract and paragraphs 29 and 73).  The flexible foam body comprises a polyurethane foam (paragraph 29).  
Hannig does not explicitly disclose the flame retardant layer comprising at least one plasticizing agent.  
Shaw discloses a fire protecting coating comprising 0.1 to 1 wt% of a tin compound with a particle size of less than 5 microns, 5 to 50 wt% of a polymeric binder, 20 to 60 wt% of an intumescent compound, 4 to 7 wt% of tianium dioxide and 2.5 to 5 wt% of aluminum trihydrate (page 4, lines 5-15).  The polymeric binder is a water-based polymer (page 5, lines 30-31). The fire protecting coating also includes 7.6 wt% or 2 wt% of expandable graphite (tables 4 and 8).  The fire protecting coating further contains at least one additive selected from a plasticizer, a surfactant, a defoamer, a wetting agent, a dispersant and a rheological agent (page 7, lines 15-25).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plasticizer  disclosed in Shaw in the flame-retardant layer disclosed in Hannig motivated by the desire to promote handling and processing of the material.
Hannig discloses that the jet containing the flame retardant solid is directed into the jet of the foam raw material (paragraph 64).  Hannig does not disclose the flame retardant layer applied to the flexible foam body which is already cured.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct flexible foam composition.  The expandable graphite layer applied 
The flexible molded foam of Hannig in view of Shaw is identical to or only slightly different than the claimed flexible foam composition prepared by the method set out in the claim, because the prior art flexible molded foam and the claimed flexible foam composition are formed from the same materials, having structural similarity. The resulting flexible polyurethane molded foam comprises a flexible foam body and a flame-retardant layer provided on the flexible foam body.   The flexible foam body comprises a polyurethane foam.  The flame-retardant layer comprises expandable graphite and a plasticizer. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Hannig in view of Shaw. 
2 would be present as the thickness is within the claimed ranges.  

Applicant alleges that Hannig’s flexible molded foam is structurally different from the flexible foam composition because Hannig fails to disclose the flame retardant layer being applied to the foam layer which is already cured.  The examiner respectfully disagrees.  
As previously discussed, the limitation of the expandable graphite layer applied to the cured flexible foam body simply limits to a structure composed of the flexible foam body and the expandable graphite layer adhered to the flexible foam body.  
Said limitation is a product-by-process limitation not as yet shown to produce a patentably distinct flexible foam composition.  The flexible molded foam of Hannig also comprises a flexible foam body and a flame-retardant layer provided on the flexible foam body, meeting the structural limitation required by the claim.   
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 
Applicant further asserts that the combined teachings of Hannig and Shaw do not render the claim obvious because Shaw does not teach or suggest the fire protecting coating be applied to flexible foams.  The examiner respectfully disagrees.  Shaw does not need to because the flexible foam was already addressed by Hannig. 
Applicant also states that none of the working examples in Shaw include an expandable graphite.  That is not true.  The examiner directs Applicant’s attention to tables 4 and 8 wherein the expandable graphite is incorporated in the fire protecting coating in an amount of 7.6 wt% and 2.0 wt% respectively.  
Hannig and Shaw are in an analogous art because both references are related to a flame retardant coating.  As there is a motivation to combine Hannig and Shaw to arrive at the claimed invention, a prima facie. 
Claims 1, 5, 6, 8, 10-13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0141233 to Crawford et al. (hereinafter “Crawford”)  further in view of US 2013/0296449 to Peterson et al. (Peterson I).  
Crawford discloses a composite material used in mattresses, seat cushions or automotive foams, comprising a substrate and a surface-fused layer provided on the substrate (abstract).  In particular, the surface-fused layer obtained from a liquid gel mixture is applied to a cured flexible foam body (example 1).  The liquid gel mixture comprises a flexible polymeric carrier, a plasticizer and a flame retardant material comprising expandable graphite (paragraphs 48, 52, and 59).  The plasticizer comprises synthetic oil or natural oil (paragraph 52).  The substrate is a polyurethane flexible foam (example 1).  
Crawford does not explicitly disclose the plasticizer comprising phthalate, adipate, sebacate, maleate, trimellitate, azelate, benzoate, organophosphate based glycol, glycol ether, epoxidized soybean oil, epoxidized vegetable oil, epoxidized ester of vegetable oil or any combinations thereof. 
Peterson I, however, discloses a composite material for mattresses comprising a flexible polyurethane foam and a polyurethane gel-like polymer layer infused into the flexible foam.  The polyurethane gel-like polymer layer has a thickness in the range of from 0.1 to 100 mm (claim 13).  The polyurethane gel-like polymer layer comprises at least one gelation catalyst, a phase change material and a thermally conductive material (claims 1, 4 and 7).  The polyurethane gel-like polymer layer also contains a plasticizer comprising synthetic oil, natural oil, phthalate, adipate, sebacate, maleate, trimellitate, azelate, benzoate, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute phthalate for the synthetic oil for the plasticizer because the phthalate and the synthetic oil have been shown in the art to be recognized equivalent plasticizers for the gels and the selection of these known equivalents to be used as plasticizers for the gel will be within the level of the ordinary skill in the art.  
As to claims 5, 6 and 11, Crawford does not explicitly disclose the surface-fused layer having a thickness in the range from 0.01 to 10 mm, a dry coating weight of from 10 to 25000 g/m2, and comprising 0.01 to 5 wt% of a surfactant. 
Peterson I, however, discloses a composite material for mattresses comprising a flexible polyurethane foam and a polyurethane gel-like polymer layer infused into the flexible foam.  The polyurethane gel-like polymer layer has a thickness in the range of from 0.1 to 100 mm (claim 13).  As a dry coating weight is dictated by the thickness, the examiner takes the position that the dry coating weight would be present as the thickness is within the claimed range. The polyurethane gel-like polymer layer comprises at least one gelation catalyst, a phase change material and a thermally conductive material (claims 1, 4 and 7).  The polyurethane gel-like 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the surface-fused layer having a thickness or a dry coating weight in the range instantly claimed motivated by the desire to provide improved support, higher thermal conductivity and higher thermal storage capacity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the surfactant in an amount in the range instantly claimed motivated by the desire to emulsify incompatible ingredients.  
As to claim 8, Crawford discloses that the flexible polymeric carrier comprises polyurethane elastomer, neoprene elastomer and/or a latex elastomer and each of which is disclosed in the specification of the claimed invention as a water-based binder (paragraph 48).  The surface-fused layer contains 2.3 wt% of the flexible polymeric carrier (example 1).  Therefore, it is not seen that the polyurethane elastomer, neoprene elastomer and/or latex elastomer could not be a water-based binder as like material has like property.  
As to claim 10, Crawford discloses that the liquid gel mixture further comprises a filler (paragraph 59). 
As to claim 12, Crawford discloses that the liquid gel mixture further comprises a phase change material (PCM) (paragraph 61).  

As to claim 21, Crawford discloses that the surface-fused layer has an open cell structure (example 3, paragraph 112). 
As to claim 22, Crawford discloses that the surface-fused layer is free of phosphorous material (examples 1-3).  


Claims 2-4, 7, 9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Peterson I as applied to claim 1 further in view of Hannig.
Crawford does not explicitly disclose a content of the expandable graphite flame retardant in the surface-fused layer as well as a particle size of the expandable graphite.  
Hannig, however, discloses a flexible polyurethane molded foam for use as a seat cushion in vehicles, comprising a flexible foam body having a surface region and an interior region, and a flame-retardant layer provided on the flexible foam body wherein the proportion of the flame-retardant agent in the surface region is higher than that in the interior region of the flexible foam body (abstract and paragraphs 29 and 73).  The flexible foam body comprises a polyurethane foam (paragraph 29).  The flame-retardant layer comprises ammonium phosphate, melamine and expandable graphite (paragraph 30). 
Hannig further discloses the flame-retardant layer contains 10-25 wt% expandable graphite, having a thickness of 5-6 mm.  The expandable graphite renders the flexible foam flame retardant (paragraph 30).  The content of the 
Hannig also discloses the expandable graphite commercially available as Grafguard® 160-50 N from Graftech as the expandable graphite (paragraph 99).  The expandable graphite hence has an average particle size of 50 mesh or 297 microns within the claimed range.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate expandable graphite flame retardant material having an average particle size of 297 microns in an amount of 10-25 wt% disclosed in Hannig in the surface-fused layer of Crawford motivated by the desire to provide sufficient flame retardant properties to the flexible foam body.  

Claims 1-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,097,011 to Barone et al. (hereinafter “Barone”) in view of US 2014/0141161 to Bruchertseifer (hereinafter “Bruchertseifer”) and US 2,917,476 to Peterson et al. (hereinafter “Peterson II”). 
Barone discloses a heat and fire resistant plastic foam comprising a foam substrate and an intumescent layer provided on at least one surface of the foam substrate (abstract).  The foam substrate comprises a polyurethane foam (column 4, lines 5-10).  The intumescent layer comprises an intumescent catalyst, a carbonific, a blowing agent, expandable graphite, a water-based binder and a surfactant (abstract, column 7, lines 10-30).  The intumescent layer includes 1 to 50 wt% of the 2 would be present as the thickness is within the claimed range.  
Barone does not explicitly disclose the foam substrate comprising a flexible polyurethane foam as well as the intumescent layer comprising a plasticizer set out in the claim.  
Bruchertseifer, however, discloses an elastomeric polyurethane coating composition applied to a substrate by spraying to protect and improve flame retardant properties of the substrate (abstract).  The substrate is a flexible polyurethane foam or a rigid polyurethane foam (paragraph 8).  The elastomeric polyurethane coating composition comprises an A side comprising an isocynate prepolymer, a B side comprising an aromatic polyester polyol and red phosphorous dispersed therein (paragraph 9).  The A side and B side are mixed together and reacted to form a sprayable elastomeric polyurethane coating.  The elastomeric polyurethane coating also contains 12.3 wt% expanded graphite with a particle size ranging from 0.3 to 1.0 mm (table 2 and paragraph 31).  The elastomeric 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a flexible polyurethane foam for the foam substrate because the flexible and rigid polyurethane foam materials have been shown in the art to be recognized equivalent foam substrates usable with the intumescent coating and the selection of these known equivalents to be used as foam substrates usable with the intumescent layer will be within the level of the ordinary skill in the art.  
Peterson II, however, discloses an intumescent coating composition comprising 40-60 wt% of an aqueous dispersion consisting of intumescent solids, a latex and a plasticizer (column 1, lines 65-70).  The intumescent coating includes 15-30 wt% latex, and 5-50 wt% of a plasticizer (column 2, lines 45-50; column 3, lines 45-50).  The plasticizer comprises diphenyl phthalate (column 4, lines 55-60).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plasticizer disclosed in Peterson II in the intumescent layer of Barone in an amount in the range instantly claimed motivated by the desire to promote handling and processing of the material.
As to claim 21, Barone discloses that the intumescent layer comprises a blowing agent to provide the means for expansion of the carbon char to form an insulating cellular structure (column 6, lines 5-10).  The expandable graphite is 
As to claim 22, as shown in Barone’s table 1, the intumescent coating formulation is free of phosphorous. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barone in view of Bruchertseifer and Peterson II as applied to claim 1 above, and further in view of US 2010/0087115 to Davis et al. (hereinafter “David”).  
None of Barone, Bruchertseifer and Peterson II disclose the intumescent layer comprising a PCM.  
Davis, however, discloses a flame retardant coating comprising a microcapsule of PCM (abstract and paragraph 43). The microcapsule of PCM comprises a core comprising a PCM and a wall material encapsulating the core.  Davis teaches that a flame-retardant material is applied to the wall material and the PCM having a boiling point of about 300oC or greater to provide improved fire resistance (paragraph 8).  

The combined teachings of Barone and Bruchertseifer fail to disclose the claimed at least one plasticizing agent.  However, new combination of Barone, Bruchertseifer, and Peterson II suggests the claimed invention. 
Applicant alleges that Barone does not teach a flexible foam used in applications including mattress, upholstered furniture, cushioning, carpet, pads, and protecting equipment, and including the feature that Applicant’s graphite layer has no effect on the feel of the foam.  Applicant’s allegation is not commensurate in scope with the claim.  Nothing in the claims is specific about the mattress, upholstered furniture, cushioning, carpet, pads, and protecting equipment, let alone the feel of the foam as asserted by Applicant.  
Applicant states that Bruchertseifer teaches a polyurethane foam into which a FR material is added.  The examiner respectfully disagrees. 
Bruchertseifer discloses a polyurethane coating be applied to a substrate wherein the substrate is a foam material (abstract, and paragraph 8).  The polyurethane coating is a flame retardant coating comprising expandable graphite (paragraph 8).  
As Barone, Bruchertseifer and Peterson II are directed to an intumescent coating layer, they are in an analogous art.  There is a motivation to combine prima facie case of obviousness is said to exist. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/Hai Vo/
Primary Examiner
Art Unit 1788